DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 was filed after the mailing date of the Application on 10/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the machine" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as the membrane which is previously recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 14-17,  and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (US 2008/0128560).
With regards to claim 1:
Hyde et al. discloses (refer to Fig. 1 below) a controllable fluid-contacting surface apparatus (700, 800) comprising:
(a) a flexible membrane (710, 810) having a fluid-contactable outer surface extending in a first substantially planar direction (horizontal);
(b) multiple actuators (740, 730 or 840, 860), each comprising an electromagnetic driver (740, 840) and an output shaft (730, 860); and
(c) the output shafts being coupled to the membrane (710, 810) such that a change in energization of at least one of the electromagnetic drivers (see [0066], claim 10) causes the associated at least one of the output shafts to extend or retract in a second direction (vertical) offset from the first direction, adapted to deform a shape of the membrane and vary flow of the fluid at the outer surface.
With regards to claim 4:
 	Hyde et al. discloses (see claim 29) the apparatus of Claim 1, wherein the membrane (710) is a polymeric sheet encapsulating a fastener head (750) coupled to at least one of the output shafts.

    PNG
    media_image1.png
    1063
    917
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 5:
 	Hyde et al. discloses (refer to Fig. 2 below) the apparatus of Claim 1, further comprising: 
water fluid (see [0054]) contacts the outer surface of the membrane; 
a structural support (2020); 
a frame (2010) on the outer surface adjacent a periphery of the membrane (2060, 2050) coupling the membrane to the support; and 
at least the frame, support and membrane creating a waterproof seal to prevent the water fluid from contacting the actuators (since the fluid flow contact the outer surface of the membrane, it is prevented from contacting the actuators which are at the inner surface of the membrane). 

    PNG
    media_image2.png
    1202
    801
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 6:
 Hyde et al. discloses ([0056]) the apparatus of Claim 1, further comprising a self-propelled underwater vessel (water craft) comprising a propulsion source (such as water craft propeller), the membrane being coupled to a portion of the vessel other than the propulsion source, movement of the membrane varying fluid-flow characteristics acting upon the vessel.
With regards to claim 7:
 Hyde et al. discloses (refer to Fig. 3 below and [0046], [0058]) the apparatus of Claim 1, further comprising an electronic controller (500) operably running programmable software stored in non-transient memory, the software comprising:
instructions operably reading membrane pattern and duration parameters; and
instructions causing an energization change of at least one of the actuators in order to change a flex condition of the membrane.

    PNG
    media_image3.png
    1057
    748
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 8:
 Hyde et al. discloses (refer to Fig. 4 below and [0046], [0058], FIG. 18 and 19) the apparatus of Claim 1, further comprising:
sensors (1540, 1550, 1560) adjacent the outer surface of the membrane;
an electronic controller (1590) connected to the sensors and the actuators (1570);
programmable software stored in non-transient memory and adapted for operation within the controller, the software comprising:
instructions obtaining fluid-flow data from the sensors;
instructions automatically calculating a desired membrane shape based at least in part from the sensor data; and
instructions changing an energization change in at least one of the actuators to vary a shape of the membrane.

    PNG
    media_image4.png
    471
    790
    media_image4.png
    Greyscale

Fig. 4
With regards to claim 9:
Hyde et al. discloses the apparatus of Claim 1, wherein:
in one operating condition, a first of the output shafts of one of the actuators extends further than a second of the output shafts of a second of the actuators which causes at least a portion of the membrane (1210) to be curved (refer to Fig. 5 below)  ; and
in a second operating condition, all of the output shafts of the actuators extend the same distance which causes the membrane to be flat within an area coupled with the shafts of the actuators (see Fig. 4 above).

    PNG
    media_image5.png
    835
    917
    media_image5.png
    Greyscale

Fig, 5
With regards to claim 10:
 	Hyde et al. discloses (refer to Fig. 1-4 above) a controllable fluid-contacting surface apparatus comprising:
(a) an underwater vessel comprising a propulsion source;
(b) a flexible membrane (710) having a water-contactable outer surface;
(c) multiple electromagnetic actuators (730, 740), each including an output shaft (730);
(d) an electronic controller (500) comprising programmable software, the controller being electrically connected to the actuators, and the controllers and the membrane being coupled to and movable with a portion of the vessel other than the propulsion source;
(e) the output shafts (730) being coupled to the membrane (710) and being adapted to vary a shape of the membrane by moving the output shafts substantially perpendicular to a water-flow direction against the outer surface of the membrane.
With regards to claim 14:
 	Hyde et al. discloses (see claim 29) the apparatus of Claim 10, wherein the membrane (710) is a polymeric sheet encapsulating a fastener head (750) coupled to at least one of the output shafts (730).
With regards to claim 15:
 	Hyde et al. discloses (refer to Fig. 3 above and [0046], [0058]) the apparatus of Claim 10, further comprising the electronic controller (500) operably running the programmable software stored in non-transient memory, the software comprising:
 	instructions operably reading membrane pattern and duration parameters; and
 	instructions causing an energization change of at least one of the actuators in order to change a flex condition of the membrane.
With regards to claim 16:
 	Hyde et al. discloses (refer to Fig. 4 above and [0046], [0058], FIG. 18 and 19) the apparatus of Claim 10, further comprising:
 	sensors (1540, 1550, 1560) adjacent the outer surface of the membrane;
 	the electronic controller (1590) connected to the sensors and the actuators (1570);
 	the programmable software stored in non-transient memory and adapted for operation within the controller, the software comprising:
 		instructions obtaining fluid-flow data from the sensors;
 		instructions automatically calculating a desired membrane shape based at least in  part from the sensor data; and
instructions changing an energization change in at least one of the actuators to  vary a shape of the membrane.
With regards to claim 17:
 	Hyde et al. discloses (refer to Fig. 4 above and [0046], [0058], FIG. 18 and 19) a computer software stored in non-transient memory, the software comprising:
(a) instructions obtaining fluid-flow data from sensors (1540, 1550, 1560);
(b) instructions automatically determining a desired fluid-contacting shape of a flexible membrane based at least in part from (a);
(c) instructions changing an energization state of multiple actuators (1570) to vary an actual fluid-contacting shape of the membrane.
With regards to claim 19:
 	Hyde et al. discloses ([0056]) the software of Claim 17, further comprising a self-propelled underwater vessel (water craft) to which the membrane is coupled, movement of the membrane varying fluid- flow characteristics acting upon the vessel.
With regards to claim 20:
 	Hyde et al. discloses ([0073]-[0074]) the software of Claim 17, further comprising instructions reading membrane pattern and duration parameters.

With regards to claim 21:
 	Hyde et al. discloses (refer to Fig. 5 above) the software of Claim 17, wherein one operating condition, a first of the output shafts of one of the actuators extends further than a second of the output shafts of a second of the actuators which causes at least a portion of the membrane to be curved; and
 	in a second operating condition, all of the output shaft of the actuators extend the same distance which causes the membrane to be flat (see Fig. 4 above).
With regards to claim 22:
 Hyde et al. discloses (refer to Fig. 1 above) a controllable fluid-contacting surface apparatus comprising:
(a) a flexible membrane (710) having a water-contactable outer surface;
(b) multiple electromagnetic actuators (740, 730), each including an output shaft (730);
(c) the output shafts being coupled to the membrane and being adapted to vary a shape of the membrane by moving the output shafts substantially perpendicular to a water-flow direction against the outer surface of the membrane; and
(d) fasteners (750) encapsulated within the membrane, the fasteners being coupled to the output shafts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 11-13, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al., as applied to claims 1, 10 , 17 and 22 above, and further in view of Franze et al. (US 2018/0233260).
With regards to claim 2:	Hyde et al. discloses the controllable fluid-contacting surface apparatus of claim 1, wherein the actuators comprising an electromagnetic driver is an electromagnetic linear actuator, wherein the output shaft linearly moves in the second direction.
	Hyde et al. does not disclose electromagnetic driver of each of the actuators comprises a permanent magnet and an electrically conductive wire coil; the output shaft is elongated and extends through the coil.
 	Franze et al. discloses (refer to Fig. 6 below) a linear electromagnetic actuator (10) comprises a permanent magnet (4) and an electrically conductive wire coil (3); an output shaft (7) is elongated and extends through the coil (3).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hyde et al. to use the actuator design as disclosed by Franze et al. as an alternative design for the actuator (740) to provide the same expected functional as linear actuator since they are both electrically operated actuators.
With regards to claim 3:	Hyde et al., as modified, discloses the apparatus of Claim 2, wherein:
 	the second direction is substantially perpendicular to the first direction such that the output shaft extends inwardly from an inner surface of the membrane;
 	the coil is stationary while the permanent magnet, which is secured to the output shaft, is movable within the coil; and
 	there are at least five of the actuators with centerlines of their output shafts being substantially parallel to each other.
[AltContent: textbox (S)][AltContent: arrow]
    PNG
    media_image6.png
    1198
    771
    media_image6.png
    Greyscale

Fig. 6
With regards to claim 11:	Hyde et al., as modified, discloses the apparatus of Claim 10, wherein each of the actuators comprises a permanent magnet and an electrically conductive wire coil, the output shaft is elongated and affixed to one of: the magnet or the coil.
With regards to claim 12:	Hyde et al., as modified, discloses the apparatus of Claim 11, wherein at least five of the actuators are located adjacent to each other with centerlines of the output shafts being substantially parallel to each other, the actuators further comprising EMF insulating shields (S) separating the actuators from each other.
With regards to claim 13:	Hyde et al., as modified, discloses the apparatus of Claim 11, wherein water is prevented from entering the actuators while contacting the outer surface of the membrane, except a linear stroke travel of each of the output shafts is +/- 1.0 - 3.0 mm, with an actuation wavelength of 2 cm or less, and a frequency of at least 10 Hz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the linear stroke travel of each of the output shafts is +/- 1.0 - 3.0 mm, with an actuation wavelength of 2 cm or less, and a frequency of at least 10 Hz for a particular condition wherein these parameters work best, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 18:	Hyde et al., as modified, discloses the software of Claim 17, wherein each of the actuators comprises a permanent magnet and an electrically conductive wire coil, an output shaft is elongated and affixed to one of: the magnet or the coil.
With regards to claim 24:	Hyde et al., as modified, discloses the apparatus of Claim 22, wherein the fasteners are coupled to the output shafts from a backside of the membrane opposite from the outer surface, and the actuators each comprise a permanent magnet and an electrically conductive coil.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al., as applied to claim 22 above, and further in view of Pfister et al. (US 2007/0194872).
With regards to claim 23:	Hyde et al. discloses (refer to Fig. 1 above) the apparatus of Claim 22, wherein each of the fasteners (750) comprises a laterally enlarged head attached to the output shaft (730).
	Hyde et al. does not disclose a longitudinally elongated threaded rod extending from the head, the rod being removably attached to the associated output shaft.
	Pfister et al. discloses (refer to Fig. 7 below) an electromagnetic actuator  having an output shaft wherein the output shaft (128) comprises a threaded hole (134) at its end for removably attaching to a component (not shown) which the actuator actuates. 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hyde et al. to have the output shaft (730) to have the threaded holes as disclosed by Pfister et al. for removably attached to the fasteners with a screw (elongated thread rod) to provide the easily install/remove of the fasteners to the shaft in the event the fasteners are damaged and needed to be replaced.
	Hyde et al., as modified, discloses the apparatus of claim 23.


    PNG
    media_image7.png
    1160
    961
    media_image7.png
    Greyscale

Fig. 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753